Exhibit EXECUTION VERSION INTELLECTUAL PROPERTY SECURITY AGREEMENT This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated, supplemented or otherwise modified from time to time, the “IP Security Agreement”) dated May 30, 2008, is made by RENTECH ENERGY MIDWEST CORPORATION, a corporation organized under the laws of the State of Delaware (the “Borrower”), RENTECH, INC., a corporation organized under the laws of the State of Colorado (“Holdings”) and each of the Subsidiary Guarantors identified on the signature pages hereof (such Subsidiary Guarantors, together with Holdings and the Borrower, are referred to hereinafter each individually as a “Grantor,” and collectively as the “Grantors”) in favor of CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as administrative agent for the Lenders and collateral agent for the Secured Parties (the “Agent”).Defined terms used herein but not otherwise defined herein shall have the meanings ascribed to them in the Guarantee Agreement (as defined below). WHEREAS, the Grantors have entered into a Guarantee and Collateral Agreement, dated as of May 30, 2008 (as amended, amended and restated, supplemented or otherwise modified from time to time, the “Guarantee Agreement”), together with Collateral Agent and the Subsidiaries from time to time party thereto. WHEREAS, under the terms of the Guarantee Agreement, the Grantors have granted to the Collateral Agent, a security interest in, among other property, certain intellectual property of the Grantors, and have agreed as a condition thereof to execute this IP Security Agreement for recording with the U.S. Patent and Trademark Office, the United States Copyright Office and other governmental authorities. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, each Grantor agrees as follows: SECTION 1.Grant of Security.Each Grantor hereby grants to the Collateral Agent, for the ratable benefit of the Secured Parties, a security interest in all of such Grantor’s right, title and interest in or to any of the Article 9
